DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1, 5, 10-12, 20, and 22-25 are objected to because of the following informalities:  
Claim 1, line 5 “the laser beam” should be amended to “the pulsed laser beam”
Claims 1, 5, 10, 12, 22, 23, 24, 25 all mentions of “the exterior edge (16)” should be amended to “the globally circular exterior edge” as previously claimed 
Claim 10, 11, 23, 24, 25 all mentions of “the interior edge (15)” should be amended to “the globally circular interior edge” as previously claimed
Claim 20, line 12 “the laser beam” should be amended to “the pulsed laser beam”
Claim 22, pg. 12, line 1, it appears “the laser beam (L)” is referring to the laser device as previously claimed and should be amended to read so 
Claim 22, all mentions of “the laser beam” should be amended to “the pulsed laser beam”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-19, 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 4 “a treatment device” has already been claimed above. It is unclear if this is the same treatment device as previously claimed or if this is a new treatment device in which case that should be made clear. For Examination purposes, the Examiner is interpreting this as the same treatment device as previously claimed. 
	In regards to claim 1, pg. 7, line 5, “a pattern of target points” has already been claimed. It is unclear of this is the same pattern of target points as previously claimed or if this is a new pattern of target points in which case that should be made clear. For Examination purposes, the Examiner is interpreting this as the same pattern of target points as previously claimed.
	In regards to claims 1, 10, and 22, the term “globally” is indefinite and it is unclear what the Applicant means by this term. 
	In regards to claims 1 and 22, it is unclear what the Applicant means by the phrase “macroscopic sense”. 
	In regards to claim 4, “the pigmented dye” and “the absorption of the pigmented dye” lack antecedent basis since they have yet to be claimed. 
	In regards to claim 11, line 12, “a pattern of target points” has already been claimed. It is unclear of this is the same pattern of target points as previously claimed or if this is a new pattern of target points in which case that should be made clear. For Examination purposes, the Examiner is interpreting this as the same pattern of target points as previously claimed. 
In regards to claim 16, it is unclear what “them” is referring to. For examination purposes, the Examiner is interpreting “them” as the measurement data. 
	In regards to claim 22, pg. 12, lines 5 and 6, “the parameters” and “the functions” lack antecedent basis since they have yet to be claimed. 
	In regards to claim 22, pg. 12, line 18 “a pattern of target points” has already been claimed. It is unclear of this is the same pattern of target points as previously claimed or if this is a new pattern of target points in which case that should be made clear. For Examination purposes, the Examiner is interpreting this as the same pattern of target points as previously claimed.
	In regards to claim 22, pg. 13, line 6-7 “the exterior edge pf the iris” lacks antecedent basis since it has yet to be claimed; only the exterior edge of the cornea has been claimed thus far. 
	In regards to claim 22, pg. 13, line 8-9, “the two- or three- dimensional pattern” lacks antecedent basis since it has yet to be claimed. 
	In regards to claim 23, “the absorption” lacks antecedent basis since it has yet to be claimed. 
	In regards to claim 23, pg. 14, line 1 and 2 “an interior edge (15)” has already been claimed. It is unclear of this is the same interior edge as previously claimed or if this is a new anterior edge. If it is the same as previously claimed, it should be amended to read “the globally circular interior edge (15)”. For examination purposes, the Examiner is interpreting this as the same globally interior edge as previously claimed. 
	In regards to claim 26, “the used measurement device” lacks antecedent basis since it has yet to be claimed.
In regards to claim 27, “the non-deformed cornea” lacks antecedent basis since it has yet to be claimed.
	In regards to claim 30, “an eye of a patient” has already been claimed. It is unclear if this is the same eye of the patient previously claimed or if this is mention of a new eye of a new patient. For examination purposes, the Examiner is interpreting this as the same eye of the same patient previously claimed. 
	In regards to claim 30, “the tissue bridges” and “the surfaces” lacks antecedent basis since it has yet to be claimed.
	Claims 3, 5, 8, 10, 12, 15, 17,-19, 24, and 25 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 8, 10-12, 15, 17-20, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 20150305927 A1) in view of Wiechmann (US 20160361198 A1).
	In regards to claim 1, Walter discloses a planning device for determining control data for a treatment device for preparing a surgical tattoo of the cornea of an eye of a patient (Par. 0069 and Fig 5, element 75 discloses a module; i.e. planning device, that preps for corneal tattoos), the planning device being designed to generate the control data for a treatment device that comprises a laser device, which cuts the tissue of the cornea by applying a pulsed laser Par. discloses control data decided by the module such as shape and size etc. and Figure 5 shows the module comprises the laser [10] with Par. 0068 discloses the laser cuts the tissue based on input given and Par. 0063 disclosing it is a femtosecond laser, i.e. there are pulses).
Said planning device comprising: 
An interface for the introduction of measuring data regarding parameters of the eye and functional data regarding the functions to be performed by the tattoo of the cornea of the eye (Fig. 5 shows a user interface [55] and Par. 0068 discloses the measuring parameters given (such as depth). Fig 4a and b shows the user interface can show functional data such as how to tattoo the cornea),
Wherein said interface defines, from the introduced measuring data and functional data, a globally annular surface that is located inside the cornea and that is limited by a globally circular interior edge with an interior diameter and a globally circular exterior edge with an exterior diameter, the interior diameter and the exterior diameter being positioned in an identified position and/or on an identified structure of the surface of the cornea and the annular surface having a distance and an incline relative to the surface of the cornea (Par. 0062 discloses the interface can project an annular template onto the corneal tattoo site and Fig 3I shows this projection shape clearly having an interior diameter and an exterior diameter. Given the indefinitie language, this is the Examiners best understanding of the claimed invention and the Examiner contends that this Figure and Par. 0062 discloses the claimed feature), and
Wherein said interface generates, for this globally annular surface, a set of control data for the control of the laser device (Par. 0062 discloses the interface projection of the annular surface to be followed by the laser and Par. 0068 also discloses more control based data such as the depth to be tattooed within that annular surface projection), 
Par. 0061 discloses micro-perforation areas inside of the annular projection), 
Wherein the perforation zones of adjacent target points being able to overlap partially or completely (Par. 0061 discloses 8,400 perforations therefore the perforations are capable of overlapping); and 
Wherein the exterior edge of the globally annular surface having, in the macroscopic sense, a constant distance relative to the exterior edge of the iris (Figures 3I and 3J show the annular surface projection having a constant distance relative to the iris).
Walter does not explicitly disclose there being target points arranged for the application of the laser pulses. However, in the same field of endeavor, Wiechmann does disclose there being target points arranged for application of laser pulses (Par. 0003-0004 discloses there is a laser pulsed based on control data that comprises target points along the cornea) for the purpose of more accurately apply laser pulses. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Walter and modified them by having the projection/annular surface comprise target points arranged for the application of laser pulses, as taught and suggested by Wiechmann, for the purpose of more accurately apply laser pulses (Par. 0003-0004 of Wiechmann). 
	In regards to claim 3, the combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the planning device according to claim 1, wherein the annular surface after the application of the pulsed laser beam has a different perforation in different zones of the annular surface, which is preferably determined as a function of the desired degree of coloration The Applicant has not claimed any new structure in this claim and therefore this this claim limitation as written is merely intended use and does not further limit any particular structure. Therefore the combined teachings of Walter and Wiechmann as applied to claim 1 is capable of this claimed feature since the claim does not incorporate any other structure. If there is any particular structural configuration that provides this function, Applicant should incorporate that structure into the claim). 
	In regards to claim 4, the combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the planning device according to claim 1, wherein the annular surface is designed and the pigmented dye is designed such that, after the application of the pulsed laser beam and after the absorption of the pigmented dye in the annular surface, the latter has an absorption greater than or equal to 50%, preferably an absorption greater than or equal to 80% (Par. 0003 of Walter discloses there is a dye used by the system for tattooing the cornea. In regards to the rest of the claim, the Applicant has not claimed any new structure in this claim and therefore this this claim limitation as written is merely intended use and does not further limit any particular structure. Therefore the combined teachings of Walter and Wiechmann as applied to claim 1 as well as Par. 0003 of Walter as applied here is capable of this claimed feature since the claim does not incorporate any other structure. If there is any particular structural configuration that provides this function, Applicant should incorporate that structure into the claim). 
	In regards to claim 8, the combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the planning device according to claim 1, wherein the center of the circular interior edge and the center of the circular exterior edge do not coincide (Walter: Fig 3I and 3J appear to show the center of the exterior edge and interior edges do not coincide). 
	In regards to claims 10, 11, 12, and 15, the combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the features presented in these claims. The Applicant has not claimed any new structure in these claims and therefore the claim limitations for claims 10-12 and 15, as written, is merely intended use and does not further limit any particular structure. Therefore the combined teachings of Walter and Wiechmann as applied to claim 1 is capable of this claimed feature since the claim does not incorporate any other structure. If there is any particular structural configuration that provides this function, Applicant should incorporate that structure into the claim.  
	In regards to claim 17, the combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the planning device according to claim 1, further comprising: a data link or data medium is provided for transmitting the set of control data from the planning device to the laser device (Walter: Par. 0095 discloses different mediums used to get data from the module to the laser). 
	In regards to claim 18, the combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the planning device according to claim 1 further comprising a display device is provided for the visual representation of the control data of the set of control data and an input device for the subsequent modification of the set of control data (Walter: Par. 0068 discloses the user interface has a display for showing data). 
	In regards to claim 19, the combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the planning device according to claim 1, except for wherein the planning device takes into account, during the generation of the set of control data containing the pattern of the target points, a deformation of the cornea of the eye, which occurs during the application of the pulsed laser beam, more particularly using an interface with the patient 
	However, Wiechmann does further disclose the planning device takes into account, during the generation of the set of control data containing the pattern of the target points, a deformation of the cornea of the eye, which occurs during the application of the pulsed laser beam (Par. 0058 discloses deformation is taken into account on the basis of target points) for the purpose of providing laser pulses more accurately, more particularly using an interface with the patient optionally a contact lens or a liquid interface with the patient, such that the defined annular surface finds itself in the non-deformed cornea (The second part of this claim limitation is considered intended use and since the art of Wiechmann discloses the claimed features it would be capable of using an interface with the patient). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Walter and Wiechmann as applied to claim 1 above and further modified them by having the planning device take deformation of the cornea into account, as taught and suggested by Wiechmann, for the purpose of providing laser pulses more accurately (Par. 0058 of Wiechmann). 
	In regards to claim 20, Walter discloses a treatment device for the surgical tattooing of the cornea of an eye of a patient (Abstract discloses this is a device for corneal tattooing), comprising:
	an interface for the introduction of measurement data regarding the parameters of the eye and functional data regarding the functions to be fulfilled by the tattoo of the cornea of the eye (Fig 5 shows a user interface [55] and Par. 0068 discloses the measuring parameters given (such as depth). Fig 4a and b shows the user interface can show functional data such as how to tattoo the cornea),
	a laser device that cuts the tissue of the cornea by applying a pulsed laser beam (Fig 5 shows the module comprises the laser [10] and Par. 0068 discloses the laser cuts the tissue based on input given. Par. 0063 discloses it is a femtosecond laser, i.e. there are pulses), 
	and a planning device according to claim 1 (see claim 1 rejection).
	However, Walter does not explicitly disclose there being target points that the laser can follow. In the same field of endeavor, Wiechmann does disclose there being target points which the laser can follow (Par. 0003-0004 discloses there is a laser pulsed based on control data that comprises target points along the cornea) for the purpose of more accurately apply laser pulses. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Walter and modified them by having the treatment device have target points that the laser can follow, as taught and disclosed by Wiechmann, for the purpose of more accurately apply laser pulses (Par. 0003-0004 of Wiechmann). 
	In regards to claim 22, Walter discloses a method for preparing and generating control data for a treatment device allowing the surgical tattooing of the cornea an eye of a patient (Par. 0069 discloses a module that preps for corneal tattoos),
	which comprises a laser device, which cuts the tissue of the cornea by applying a pulsed laser beam (Fig 5 shows the module comprises the laser [10] and 0068 discloses the laser cuts the tissue based on input given and Par. 0063 discloses it is a femtosecond laser, i.e. there are pulses), the method comprising the following steps: 
Par. 0068 discloses the measuring parameters given (such as depth) and Fig 4a and b shows the UI can show functional data such as how to tattoo the cornea),
	defining a globally annular surface from measurement data and functional data (Par. discloses the interface projection of the annular surface), 
	wherein the annular surface is located inside the cornea and being limited by a globally circular interior edge with an interior diameter and a globally circular exterior edge with an exterior diameter (Par. 0062 discloses the interface can project an annular template onto the corneal tattoo site and Fig 3I shows this projection shape clearly having an interior diameter and an exterior diameter), 
	wherein the interior diameter and the exterior diameter is positioned at an identified point and/or in line with an identified structure on the surface of the cornea (Fig 3J shows the annular surface exterior diameter being in line with the surface of the cornea), and
	wherein the annular surface has a distance and an incline relative to the surface of the cornea, defining a pattern of target points in the cornea (Any object has a distance and incline relative to another object since zero degrees is still technically an incline), 
	wherein the annular surface contains a perforation zone  in which, during the application of the pulsed laser beam, the tissue of the cornea is cut, the perforation zones of adjacent target points partially or completely crossing one another (Par. 0061 discloses micro-perforation areas inside of the annular projection and discloses 8,400 perforations therefore the perforations are capable of overlapping), and 
Fig 3J shows the annular surface exterior diameter having a constant distance relative to the cornea or the iris). 
	Walter does not discloses there being target points for the laser pulses to follow or there being a set of control data containing the two- or three- dimensional pattern for the control of the laser device. 
	However, in the same field of endeavor, Wiechmann does disclose the device having there be target points for the laser pulses to follow (Par. 0003-0004 discloses there is a laser pulsed based on control data that comprises target points along the cornea) for the purpose of accurately apply laser pulses. Wiechmann also discloses there being a set of control data containing the two- or three- dimensional pattern for the control of the laser device (Par. 0002 discloses the control data tells the laser how to apply the patterns) for the purpose of  better guiding the laser. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Walter and modified them by having the method comprise there being target points and the control data containing the two- or three- dimensional pattern for the control of the laser device, as taught and suggested by Wiechmann, for the purpose of better guiding and applying the laser pulses (Par. 0002-0004 of Wiechmann). 
	In regards to claim 27, the combined teachings of Walter and Wiechmann as applied to claim 22 disclsoes the method according to claim 22 except for wherein during the generation of the set of control data containing the pattern of the target points, a deformation of the cornea of the eye is taken into account, which occurs during the application of the pulsed laser beam, more 
	However, Wiechmann does further disclose the planning device takes into account, during the generation of the set of control data containing the pattern of the target points, a deformation of the cornea of the eye, which occurs during the application of the pulsed laser beam (Par. 0058 discloses deformation is taken into account on the basis of target points) for the purpose of providing laser pulses more accurately, more particularly using an interface with the patient optionally a contact lens or a liquid interface with the patient, such that the defined annular surface finds itself in the non-deformed cornea (The second part of this claim limitation is considered intended use and since the art of Wiechmann discloses the claimed features it would be capable of using an interface with the patient). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Walter and Wiechmann as applied to claim 1 above and further modified them by having the planning device take deformation of the cornea into account, as taught and suggested by Wiechmann, for the purpose of providing laser pulses more accurately (Par. 0058 of Wiechmann). 
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 20150305927 A1) and Wiechmann (US 20160361198 A1) as applied to claim 1 above and in further view of O’Donnell (US 20030128334 A1). 
	The combined teachings of Walter and Wiechmann as applied to claim 1 above discloses the planning device according to claim 1 except for wherein the annular surface comprises a spared zone that is preferably arranged at the exterior edge of the annular surface; the spared zone preferably having a surface area greater than 0.2 mm2. 
Par. 0038 discloses that it is known to have a spared zone in eye surgery) for the purpose of having an unaffected area of the cornea. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Walter and Wiechmann as applied to claim 1 and modified them by having the annular surface comprise a spared zone, as taught and suggested by O’Donnell, for the purpose of having an unaffected area of the cornea (Par. 0038 of O’Donnell). 
O’Donnell discloses the claimed invention except for the spared zone having a surface area greater than 0.2 mm2. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the spared zone have a surface area greater than 0.2 mm2 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
5.	Claims 16, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 20150305927 A1) and Wiechmann (US 20160361198 A1) as applied to claim 1 above and in further view of Kurtz (US 20100324542 A1). 
	In regards to claim 16, the combined teachings of Walter and Wiechmann as applied to claim 1 discloses the planning device of claim 1 except for the device comprising a measuring device connected to the interface that generates the measurement data from a measurement of the eye (3) and that introduces them into the planning device (P), the measurement device (M) optionally comprising one or several of the following devices: autorefractometer, refractometer, keratometer, aberrometer, wave front measuring device, optical coherence tomograph (OCT)
Par. 0169) so that imaging can be obtained which would better help establish measurement data. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Walter and Wiechmann as applied to claim 1 above and modified them by having the system comprise a measuring device such as an OCT, as taught and suggested by Kurtz, so that imaging can be obtained which would better help establish measurement data (Par. 0169 of Kurtz). 
	In regards to claim 21, the combined teachings of Walter and Wiechmann as applied to claim 20 discloses the treatment device according to claim 20 further comprising: a laser beam source for producing a pulsed laser beam, more particularly a femtosecond laser source (Par. 0063). The combined teachings of Walter and Wiechmann does not disclose there being a lens for the focusing of the pulsed laser beam in the cornea, an x-y scanning system and a z scanning system as well as a control system. 
However, in the same field of endeavor, Kurtz discloses a related surgical eye device that comprises a lens for the focusing of the pulsed laser beam in the cornea (Par. 0172 discloses a glass, i.e. lens, with the laser device) for the purpose of helping delivery of laser pulses to the eye, and an x-y scanning system and a z scanning system as well as a control system (Par. 0191 discloses an xy scanner and a z scanner) for the purpose of providing special resolution. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Walter and Wiechmann as applied to claim 20 and modified them by having the device comprise a lens and Par. 0172 of Kurtz) and providing special resolution (Par. 0191 of Kurtz)
	In regards to claim 26, , the combined teachings of Walter and Wiechmann as applied to claim 22 discloses the method of claim 22 except for the method comprising a measuring device connected to the interface that generates the measurement data from a measurement of the eye (3) and that introduces them into the planning device (P), the measurement device (M) optionally comprising one or several of the following devices: autorefractometer, refractometer, keratometer, aberrometer, wave front measuring device, optical coherence tomograph (OCT)
	However, in the same field of endeavor, Kurtz discloses a related surgical eye device that comprises a measuring device such as an OCT (Par. 0169) so that imaging can be obtained which would better help establish measurement data. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Walter and Wiechmann as applied to claim 22 above and modified them by having the system comprise a measuring device such as an OCT, as taught and suggested by Kurtz, so that imaging can be obtained which would better help establish measurement data (Par. 0169 of Kurtz). 
6.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 20150305927 A1) and Wiechmann (US 20160361198 A1) as applied to claim 22 above and in further view of Jung (US 20190038373 A1).  
The combined teachings of Walter and Wiechmann as applied to claim 22 above  discloses a method for surgical tattooing of the cornea of an eye of a patient (Walter: Par. 0069 discloses a module that preps for corneal tattoos), with the following steps:
see claim 22 rejection), 
	surgical laser treatment of the cornea of the eye with the treatment device using the generated control data (Walter: Fig 5 shows the module comprises the laser [10] and Par. 0068 discloses the laser cuts the tissue based on input given),
	and injection of at least one pigmented dye into the annular surface, for example, using access surfaces (Walter: Par. 0058 discloses there is dye used).
	The combined teachings of Walter and Wiechmann do not disclose the method steps of optionally mechanically cutting of the tissue bridges remaining with the laser treatment in the surfaces made during the surgical laser treatment, for example with a surgical tool such as a flap lifter. 
	However, in the same field of endeavor Jung discloses a similar surgical eye device with the step of optionally mechanically cutting of the tissue bridges remaining with the laser treatment in the surfaces made during the surgical laser treatment, for example with a surgical tool such as a flap lifter (Par. 068 discloses cutting tissue bridges) so that the lenticule 440 is completely separated from the corneal stroma. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Walter and Wiechmann and modified them by having the method step of cutting the tissue bridges, as taught and suggested by Jung, so that the lenticule 440 is completely separated from the corneal stroma (Par. 0068 of Jung).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/            Examiner, Art Unit 3792       
03/11/2021                                                                                                                                                                                     

/ALLEN PORTER/Primary Examiner, Art Unit 3792